Citation Nr: 0016749	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  97-29 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
situational maladjustment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



REMAND

The appellant had active service from January 1944 to July 
1946. 

In October 1999, the Board of Veterans' Appeals (Board) 
dismissed claims for service connection for background 
diabetic retinopathy secondary to a nervous condition and 
service connection for irritable bowel syndrome, and remanded 
the issues of entitlement to service connection for PTSD and 
whether new and material evidence had been submitted to 
reopen a claim for service connection for situational 
maladjustment.

The RO attempted to comply with the October 1999 remand 
instructions.  It sent the veteran a letter, to which he did 
not respond, and scheduled the veteran for an examination, to 
which he did not report.  A memorandum from the RO, dated in 
May 2000 and addressed to the Chairman of the Board, states 
in part that the RO is unable to comply with the remaining 
directives in the remand decision, based on the veteran's 
failure to respond or report.

In the October 1999 Remand, the Board noted that the basis of 
the March 1997 VA diagnosis of PTSD was not clear, especially 
as there was no evidence in the claims file that the veteran 
was in combat and the examination report does not make it 
clear as to what other stressor(s) the examiner may have 
related to service.  The Board requested that the examiner 
provide an addendum regarding the basis of the PTSD 
diagnosis.  In the alternative, if the March 1997 VA examiner 
was not available the Board requested that the veteran 
undergo further examination.  As noted, the veteran failed to 
appear for another examination.  The record does not clearly 
indicate, however, whether the RO was unable to obtain an 
addendum of the earlier examination report from the March 
1997 VA examiner.  The veteran did describe conflicts with 
his commanding officer and indicated that he was hospitalized 
for psychiatric treatment.  It is not clear if the March 1997 
VA examiner determined that these incidents were sufficient 
stressors.  In adjudicating a claim for PTSD, the Board must 
make a determination regarding the sufficiency of the 
stressor.  Further, the U.S. Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims, hereinafter 
the Court), has indicated that this is a medical 
determination.  See, Dizoglio v. Brown, 9 Vet. App. 163, 167 
(1996).  Therefore, clarification would be helpful in 
adjudicating this claim.

Moreover, it was also noted in the prior Remand that the RO 
had reviewed the veteran's claim for service connection for 
situational maladjustment on a de novo basis, but that 
service connection for this disability had been previously 
denied in March 1958 and the claim of entitlement to service 
connection should have been framed as an attempt to reopen 
the claim instead.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  The RO was requested to provide the 
veteran with the laws and regulations that pertained to 
finality.  However, it does not appear that the RO provided 
the veteran with those laws and regulations.  

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the person who 
performed the March 1997 VA examination 
for PTSD for an addendum to the report 
of that examination.  The examiner 
should specify the credible 
"stressors" forming the basis for the 
diagnosis and the evidence relied upon 
to establish the existence of the 
stressor(s). If the March 1997 VA 
examiner is no longer available, or is 
otherwise unable to provide the 
addendum, the RO should so indicate.

2.  The RO should reevaluate the 
veteran's claim for service connection 
for situational maladjustment.  The 
veteran should be supplied with 
information about both the March 1958 
denial of service connection for a 
nervous condition and the notice that he 
was then given; the laws and regulations 
applicable to the finality of prior 
unappealed rating decisions; and a 
discussion of the effect of the prior 
denial on the current claim.  

3.  The RO should then review the claims 
for service connection for chronic 
acquired psychiatric disorders including 
PTSD and situational maladjustment.  If 
the benefits sought on appeal remain 
denied, the appellant and representative 
should be furnished a SSOC and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

